DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: Page 14 line 7 recites “the first rotation limiting portion 122”, where drawing reference numeral “122” is not consistent with the drawing reference numeral “114” designated with “first rotation limiting portion 114” indicated everywhere else in the written specification.  
Appropriate correction is required.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 lines 1-2 recite “the positioning connection” which is objected for having wording inconsistent to the wording used in claim 1, namely “positioned manner”.  Either of these instances should be change the resemble the other.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the first extension portion” and “the second extension portion” in lines 2-3.  There is insufficient antecedent basis for each of these limitations in the claim.  It is observed that current dependency of claim 13 is directly from claim 1 and was formerly from claim 11.  However, claims 7 and 11 have antecedent basis as “at least one first extension portion” and “a second extension portion”, respectively.  Applicant may consider changing dependency of claim 13 to depend from claim 11 as one way to address this antecedent basis issue. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAI (CN204062599 U including merged English translation).
Regarding claim 1, DAI discloses a light source module (Fig.1 described in ¶0009), comprising: a support member (concentrating/condensing compartment/chamber 3), disposed on a lighting device (¶0002 describes application of LED in the circuit and instrument as indicator light, or character or digital in the layer of LED base insert 2 threads 9 engaging lens cover 4, lens cover 4 through a peripheral notch 11 engaging stepped striation in the layer 9, the lens cover 4 the central glass lens 12, a glass lens 12 has a parabolic arc, composed of an LED base insert 2.”) to the support member (3) in a positioned manner (¶0009 describes “in the layer of LED base insert 2 threads 9 engaging lens cover 4, lens cover 4 through a peripheral notch 11 engaging stepped striation in the layer 9, the lens cover 4 the central glass lens 12, a glass lens 12 has a parabolic arc, composed of an LED base insert 2.”).
Regarding claim 12, DAI discloses wherein the positioning connection (¶0009 describes “in the layer of LED base insert 2 threads 9 engaging lens cover 4, lens cover 4 through a peripheral notch 11 engaging stepped striation in the layer 9, the lens cover 4 the central glass lens 12, a glass lens 12 has a parabolic arc, composed of an LED base insert 2.”) is a clamping connection (¶0005 describes “the LED chip is clamped in the condensing chamber, condensing chamber forming the expanded notch”; the support member (concentrating/condensing compartment/chamber 3) is provided with a first clamping portion (layer threads 9); and the lens member (lens cover 4) is provided with a second clamping portion (peripheral notch 11) clamped (¶0009 describes “peripheral notch 11 engaging stepped striation in the layer 9”) with the first clamping portion (9).
Regarding claim 16, DAI discloses wherein a concave-convex fitting structure (Fig.1 shows slot 8 having cylindrical interior receiving convex stand 7 of cylindrical solid shape) is formed between the first positioning portion (center slot 8) and the second positioning portion (convex stand 7).
Regarding claim 17, DAI discloses a lighting device (¶0002 describes application of LED in the circuit and instrument as indicator light, or character or digital display, global LED street lamp device), comprising one or more light source modules (Fig.1) according to claim 1 (see Regarding claim 1).


Claims 1, 7-13, 16-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE Hae-Jong (KR 20100005008 U includes merged English Translation). 
Regarding claim 1, LEE (KR 20100005008) discloses a light source module (LED lamp shown in Figs.1-5 described under Description-of-embodiments), comprising: a support member (socket part 1), disposed on a lighting device (“socket part (1) as a part forming the bottom structure of the LED lamp is assembled to the screw socket of the lamp being connected to the power source”) and provided with a first positioning portion (expansion 12 shown in Fig.1 and Fig.4); a light source mounting member (radiator 3), provided with a second positioning portion (Fig.2 shows bottom surface about insertion hole 36 of radiator 3) jointed (Figs.3-4 show downward tapering side portion that meets bottom surface of radiator 3 engaging with expansion 12) with the first positioning portion (12) through shape matching (Figs.3-4 show circular edge of bottom surface of radiator 3 disposed adjacent and aligned with expansion 12 of socket part 1), wherein the light source mounting member (3) has a bearing surface (LED mounting portion 32) for disposing a light source electronic component (substrate 2 of mounted lamps LED 21); and a lens member (4), covering the bearing surface (32) and connected (via boss 42) to the support member (1) in a positioned manner.
Regarding claim 7, LEE (KR 20100005008) discloses wherein the support member (socket part 1) is provided with at least one first extension portion (“shown in Figure 1 for a plurality of bond (13 ) there is formed a projection upward”) around the first positioning portion (expansion 12 in Fig.1), the at least one first extension portion (13) extending towards the lens member (4), and the light source mounting member (radiator 3) is provided with at least one limiting portion (engaging groove 35), the at 
Regarding claim 8, LEE (KR 20100005008) discloses wherein the first extension portion (“shown in Figure 1 for a plurality of bond (13 ) there is formed a projection upward”) is a convex body (Fig.1 shows the plurality of bond (13 ) there is formed a projection upward) extending towards (Fig.1) the lens member (4), and the limiting portion (engaging groove 35) is a groove (engaging groove 35) located on an outer surface (Figs.1-2) of the light source mounting member (3) and fitting (Figs.3-4) with the convex body (13).
Regarding claim 9, LEE (KR 20100005008) discloses wherein the light source mounting member (radiator 3) comprises: a main body (radiator (3) also referred to as “radiation body (3)”); and at least two protruding structures (Figs.1-3 show radiation body 3 having a plurality of radial walls defining vents 5 and engaging grooves 35) disposed with spacing (“between the radiator (3) a plurality of ventilating holes through the (5)” and shown in Figs.1-3) along the circumference (ring-shaped rim section 31) of a lateral side of the main body (3), wherein the limiting portion (engaging groove 35) is formed at a gap (engaging groove 35) between the protruding structures (Figs.1-3 show radiation body 3 having a plurality of radial walls defining vents 5 and engaging grooves 35).
Regarding claim 10, LEE (KR 20100005008) discloses wherein the at least two protruding structures (Figs.1-3 show radiation body 3 having a plurality of radial walls defining vents 5 and engaging grooves 35) each has a through portion (each vent 5 of the plurality of ventilation holes 5) serving as a cooling air flow passage (“The air in each vent (5) being able to be very smooth to the heat generated in the LED (12) very quickly because the flow divergence”).
Regarding claim 11, LEE (KR 20100005008) discloses wherein the lens member (4) is provided  with a second extension portion jointed (“down-projecting boss 42 is in the engaging groove (35) coupled to the coupling boss 42”) with the limiting portion (35), the first extension portion (“a plurality of bond (13 ) there is formed a projection upward
Regarding claim 12, LEE (KR 20100005008) discloses wherein the positioning connection (Fig.4 shows connection of coupling boss 42 to coupling projection 14 of coupling board 13) is a clamping connection (“the coupling projection 14 is to ensure that improved bonding strength of the coupling boss 42 and is screwed into a whole of the LED lamp of the lens member 4” and where Figs.1 and 4 shows an elongated fastener associated with the coupling projection 14 and the coupling boss 42 being screwed); the support member (1) is provided with a first clamping portion (14, 15); and the lens member (4) is provided with a second clamping portion (Fig.4 shows fastener at bottom end of coupling boss 42) clamped (Fig.4 by elongate fastener) with the first clamping portion (14, 15).
Regarding claim 13, LEE (KR 20100005008) discloses wherein the first clamping portion (14, 15) is disposed at the first extension portion (13), the second clamping portion (Fig.4 shows fastener at bottom end of coupling boss 42) is disposed at the second extension portion (42).
Regarding claim 16, LEE (KR 20100005008) discloses a concave-convex fitting structure (Figs.3-4 show downward tapering side portion that meets bottom surface of radiator 3 engaging with expansion 12) is formed between the first positioning portion (expansion 12 shown in Fig.1 and Fig.4) and the second positioning portion (Fig.2 shows bottom surface about insertion hole 36 of radiator 3). 
Regarding claim 17, LEE (KR 20100005008) discloses a lighting device (the socket part (1) as a part forming the bottom structure of the LED lamp is assembled to the screw socket of the lamp being connected to the power source), comprising one or more light source modules (LED lamp shown in Figs.1-5 described under Description-of-embodiments) according to claim 1 (see Regarding claim 1 above).
Regarding claim 18, LEE (KR 20100005008) discloses a bearing member (the socket part (1) as a part forming the bottom structure of the LED lamp is assembled to the screw socket of the lamp being connected to the power source), wherein the support member (socket part 1) is provided with a third positioning portion (Fig.4 shows externally threaded base of socket part 1); and the bearing member (the power source that receives the screw socket or threaded base of socket part 1) is provided with a fourth 
Regarding claim 23, LEE (KR 20100005008) discloses a concave-convex fitting structure is formed between the third positioning portion (Fig.4 shows externally threaded base of socket part 1) and the fourth positioning portion (power source receiving to connect to threaded base of socket part 1). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over LEE Hae-Jong (KR 20100005008 U) in view of LIU (US 2009/0268468 A1).
LEE Hae-Jong (KR 20100005008 U) does not disclose: at least one pair of electrode components, wherein one end of electrode component is electrically connected to the light source electronic component, and the other end passes through the support member and the light source mounting member to be exposed; wherein the electrode component and the light source electronic component are connected through a printed circuit.
LIU teaches in ¶0022, at least an LED 111 (light emitting diode) electrically connected to the substrate 113, and pair of electrodes 112 are provided at opposite sides of the substrate 113 for electrically connecting the LED 111 with the electrical wires 314 of the electrical section 30 shown in Fig.1, where the electrical section 30 supports the heat dissipating section 20 and optical section 10 of the LED device 100.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the substrate of mounted LEDs of the LED lamp of LEE Hae-Jong to include electrical connection between the LEDs and substrate and pair of electrodes at opposite sides of the substrate as taught by LIU in order to electrically connect the LEDs with electrical wires disposed through electrical section or socket part that also supports remainder sections of the LED lamp.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LEE Hae-Jong (KR 20100005008 U) in view of LEE Kang-Min (WO 2011040671 A1 including merged English translation).
LEE Hae-Jong (KR 20100005008 U) discloses the light source mounting member (radiator 3), except being made of ceramic. 
LEE Kang-Min teaches at least assembled first and second heat dissipation members (30 & 50 in Figs.1-3) installed to contact PCB 10 of mounted light emitting diodes 1 (Fig.2) and made of alumina-base ceramic material for having high emissivity (of far infrared), low thermal conductivity and high insulation property in order to maximize heat dissipation efficiency using radiant heat and insulate electricity from conducting beyond wires (13) disposed therethrough the heat dissipation members.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the radiator or light source mounting member of the LED lamp of LEE Hae-Jong to include alumina-base ceramic material as taught by LEE Kang-Min in order to maximize heat dissipation efficiency using radiant heat and insulate electricity from conducting beyond passing wires disposed therethrough the heat dissipation members, thereby maintain thermal stability and proper electrical operation of the LED lamp. 


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DAI (CN204062599 U) in view of SEO (KR 20100007333 A).
DAI does not disclose: wherein at least part surface of the light source mounting member is wrinkled; wherein the bearing surface is provided 1 with an annular groove around the light source electronic component; the lens member has  an annular flange jointed with the annular groove, so as to form, together with the bearing surface, a closed space for containing the light source electronic component; and a sealant is disposed in the annular groove to seal the closed space.
SEO teaches body 10 in Fig.1 having a wrinkled outer surface for the purpose of being configured to be able to effectively dissipate heat generated from the LED (20).  SEO further teaches the body 10 having annular groove or recess (adjacent holes 14 in Fig.1) receiving an annular protect/barking 30 in Fig.1 made of metal or rubber for the purpose of prevent moisture penetration and protect from physical shock. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the body 10 or light source mounting member of the LED lamp of DAI to include wrinkled outer surface and annular recess or groove receiving an annular protective/barking as taught by SEO in order to effectively dissipate heat generated from the LED and prevent moisture penetration and protect from physical shock, thereby provide thermal stability and durability against moisture exposure and shock.  


Allowable Subject Matter
Claims 14, 15 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach: from claim 14, The light source module according to claim 12, wherein the first clamping portion is one of a hook portion and a buckle portion clamped with the hook portion, and the second clamping portion is the other one of the hook portion and the buckle portion; from claim 15,  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHEN et al (CN 201310855 Y with merged English Translation), relevant to claims 2-3, show in Figs.4-5 an LED pixel lamp using this utility model radiating lamp, comprising an LED chip 4, a circuit board 5, connected to the circuit connection piece of external power 7 and heat-radiating lamp holder, where LED chip 4 and circuit board 5 is installed in the groove of the radiating lamp holder 11 in the LED chip 4 is provided with a lens 6 for adjusting the emitting light distribution, where the circuit connection piece 7 passes through the bottom 12 from the radiating lamp holder through hole of the radiating lamp base column is led out electrode lead, a connection to an external power source, and where the circuit connection piece 7 can be a threaded type, a bayonet interface or elastic interface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 12, 2022
AC